Citation Nr: 0805190	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-25 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for blindness of the right eye.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1942 to August 
1943.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision.  In March 2005, 
the Board remanded for a hearing, and in February 2006, the 
veteran appeared at a hearing at the RO before the 
undersigned.  In August 2006, the Board remanded the case for 
further development. 

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The veteran's right eye blindness was not caused or 
aggravated by carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault by VA, or by 
an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
right eye blindness, claimed as due to surgery performed by 
the Department of Veterans Affairs, have not been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. § 3.358 
(2007).







REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in March 2003 and August 2006, the RO 
satisfied its duty to notify the veteran under 38 U.S.C.A. § 
5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2007).  
Specifically, the RO notified the veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was essentially instructed to submit any evidence in 
his possession that pertained to his claim.  In August 2006,  
the RO also notified the veteran of the process by which 
initial disability ratings and effective dates are 
established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  All identified and available treatment records have 
been secured.  The veteran has also been medically evaluated 
in conjunction with his claim.  Thus, the duties to notify 
and assist have been met.

Analysis

The veteran asserts that he is entitled to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for blindness of 
the right eye following eye surgeries in April 1999 and 
September 1999.  

Where a veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service- 
connected.  38 U.S.C.A. § 1151.  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  38 
U.S.C.A. § 5107.

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. 
§ 1151, the disability or death must not have been the result 
of the veteran's willful misconduct, and must have been 
caused by VA hospital care, medical or surgical treatment, or 
examination.  Additionally, the VA hospital care, medical or 
surgical treatment, or examination that proximately caused 
the disability or death, must have been careless, negligent, 
lacked proper skill, or involved an error in judgment, or an 
event that was not reasonably foreseeable.  See VAOPGCPREC 
40-97; 38 U.S.C.A. § 1151(a).  The additional disability or 
death must not merely be coincidental with the VA 
hospitalization, medical, or surgical treatment.  Finally, 
proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with his physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. 
§ 3.358(b)(1), (2).

The record reflects that the veteran was diagnosed with 
glaucoma in 1994.  In September 1995, the veteran underwent 
Argon Laser Trabeculoplasty for the right eye.  Then in April 
1999, he underwent right eye cataract extraction with 
insertion of a posterior chamber intraocular lens.  
Subsequently in May 1999, he had suture lysis to decrease 
astigmatism.  In July 1999, a temporal rhegmatogenous retinal 
detachment was noted; the veteran was scheduled to repair it 
the next day but he  failed to appear.  In September 1999, 
the veteran underwent pars plana vitrectomy and cryotherapy 
on the right eye.  Thereafter in December 1999, the retina 
detached and the veteran was scheduled for pre-op clinic.  
The veteran initially said yes to the procedure in December, 
but indicated he was unsure in February 2000 and said no.  In 
October 2000, he indicated that he wanted to reconsider 
surgery but did not show up the next day.  There was no 
further intervention done for the right eye except supportive 
lubrication.   

Pursuant to the Board's August 2006 remand, VA obtained an 
opinion in October 2006 with addendums supplemented in 
February 2007 and June 2007.  Upon review of the claims 
folder, the examiner provided an extensive and thorough 
summary of the veteran's ocular history and treatment.  Her 
assessments included end stage glaucoma of the right eye with 
poor compliance to medicine (veteran had medicines confused) 
and poor compliance to follow up, and early cataracts of the 
right eye.  The examiner noted that the veteran often did not 
use his mediation at all, used it  incorrectly, or came back 
using something that he had not been prescribed.  He did not 
consistently keep appointments, including pre and post-
operative appointments, and left without being seen.  

The examiner noted that prior to the veteran's cataract 
surgery, his vision was 20/200 in the right eye (March 18, 
1999) and after his suture lysis for astigmatism it was 
20/70-1.  The veteran had pre-existing glaucoma with 
documented non-compliance to medication and treatment to 
follow up his glaucoma and post-operative care and 
medications.  The veteran had a macular epiretinal membrane 
at the time he was refracted to 20/70, the examiner noted 
that this showed improvement.  The examiner found that there 
was no additional disability after the cataract surgery.  
There were no surgical complications or anything out of the 
ordinary putting the veteran at increased risk.  

The examiner pointed out that on July 15, 1999, the veteran 
was diagnosed with temporal rhegmatogenous retinal 
detachment, a macular epiretinal membrane, and vision without 
correction of 20/300.  He was scheduled for repair the next 
day but he did not show up.  Repeated attempts to communicate 
with the veteran were made.  He came back on August 19 with 
vision at count fingers at first; the examiner opined that 
the macula was off due to the veteran's delay.  He was 
scheduled for surgery on August 31 but was rescheduled since 
he had not been taking his hypertensive medication.  On 
September 21, 1999, the veteran underwent par plana 
vitrectomy and cryotherapy on the right eye.  The procedure 
was completed without occurrence of anything out of the 
ordinary but the veteran was not compliant with his post-
operative mediations and the pressure was dangerously high.  

On December 7, 1999, the retina re-detached and the macula 
was off and the veteran was scheduled for surgery on December 
13 but he did not come back until December 16.  He was then 
asked to come back on December 20 at which point, the right 
eye was detached to 360 degrees in the right eye.  He was 
scheduled for pre-operative clinic on January 19, 2000 at 
which point he indicated he was not sure he wanted to have 
surgery without speaking to a particular doctor.  He was 
rescheduled but did not return until February 15, 2000 and 
indicated that he was not happy with his prior surgery and 
just wanted glasses.  At that point, vision was hand motion.  

The opthalmologist concluded that there was additional 
disability of the right eye after retinal detachment but 
could not attribute it to carelessness, negligence, lack of 
proper skill, error in judgment, or any fault on the part of 
VA.  The  increased disability was due to retinal detachment 
and glaucoma.  Retinal detachment is a know possible but 
unforeseen complication of cataract surgery in 0.4 to 2 
percent of cases.  Immediate repair is the best chance of 
visual recovery but was not possible due to the veteran's 
multiple delays and not misconduct on the part of VA.  The 
examiner pointed out that once retina detachment repair was 
done the veteran was noncompliant with his medication and 
follow-up intervals.  She further noted that VA attempted to 
improve the veteran's ability to come to appointments by 
providing transportation or providing access to board and 
care, or in-home visits to improve compliance with 
medication, but the veteran consistently refused.  

In order for the veteran's right eye blindness to qualify for 
compensation under 38 U.S.C.A. § 1151, his blindness must not 
have been the result of his willful misconduct, and must have 
been caused by VA hospital care, medical or surgical 
treatment, or examination.  Additionally, the VA hospital 
care, medical or surgical treatment, or examination that 
proximately caused the disability or death, must have been 
careless, negligent, lacked proper skill, or involved an 
error in judgment, or an event that was not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a).  The additional 
disability or death must not merely be coincidental with the 
VA hospitalization, medical, or surgical treatment.  Finally, 
proof of aggravation, in the absence of evidence satisfying 
the causation requirement, will not suffice to make the 
additional disability or death compensable.  38 C.F.R. 
§ 3.358(c)(1)(2).

In this case, the evidence does not support a finding that 
right eye blindness is the proximate result of VA 
carelessness, negligence, lack of proper skill, an error in 
judgment, or an event that was not reasonably foreseeable.  
The VA examiner, who conducted a thorough review of the 
veteran's claims file, found that the increased disability 
after cataract surgery was due to retinal detachment and 
glaucoma.  Glaucoma was noted to be a pre-existing 
disability. On the other hand, retinal detachment is a known 
possible complication of cataract surgery.  Once discovered, 
VA attempted to immediately repair the retinal detachment.  
Meanwhile the veteran failed to appear to scheduled 
appointments and wavered on taking immediate actions to 
rectify the additional disability.  VA undertook great effort 
to ensure that the veteran was treated by providing 
transportation and other extensive support.  The evidence 
demonstrates that the veteran's right eye disability 
deteriorated due to his delayed actions.    

In this case, the preponderance of the evidence suggests that 
the veteran's right eye blindness is not the result of VA 
error or negligence.  The retinal detachment was a known 
possible complication of the surgery and the deterioration in 
the veteran's eyesight was in large part due to the veteran's 
failure to follow medical instructions and return for follow-
up care.  Because there is no competent evidence suggesting a 
causal relationship between VA treatment and the veteran's 
current symptomatology, the Board concludes that the veteran 
does not have an additional disability that was caused or 
aggravated by VA eye surgeries.  Similarly, there is no 
competent evidence that VA otherwise exhibited carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault.  In the absence of any such 
competent evidence, compensation under 38 U.S.C.A. § 1151 
must be denied.

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
(i.e. that he has right eye blindness due to VA eye 
surgeries) because he does not have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).







ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
blindness of the right eye is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


